LaROSE, Judge.
Kenneth Michael Corns appeals the summary denial of his motion for postcon-viction relief filed pursuant to Florida Rules of Criminal Procedure 3.800 and 3.850. We affirm the denial of Corns’ claims without comment and write only to correct a scrivener’s error on the face of the written judgment in circuit court case *828number 99-1565F. Corns pleaded no contest to burglary of a dwelling, a second-degree felony. See § 810.02, Fla. Stat. (Supp.1996). The written judgment erroneously identifies burglary of a dwelling as a third-degree felony. Accordingly, we remand for the trial court to correct the written judgment to reflect that burglary of a dwelling is a second-degree felony.
Affirmed and remanded for correction.
CANADY and WALLACE, JJ., Concur.